DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/22/2021, with respect to Khalid have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11 and 12 are allowed.

Regarding claims 1, 7 and 11, the prior art of record fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 7 and 11 as a whole; and further defined by selecting at least one image portion to be downloaded in order to render audiovisual content by way of a rendering device, the selecting comprising the following acts performed by a selecting device: determining a current direction of observation, determining a location of a sound source in a spatialized audio component of the audiovisual content, determining a future direction of observation on the basis of the determined location, selecting at least one image portion of the content on the basis of the determined future direction of observation, downloading the at least one selected image portion at a second bit rate, which is higher than a first bit rate, wherein the at least one selected image portion 

Regarding claims 2-6, 8, 9 and 12, they depend from allowable claims 1, 7 and 11. Therefore, claims 2-6, 8, 9 and 12 are also held allowable.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu et al. (Pub No US 2016/0219325) – predictive rendering of scenes based on the predicted future navigation input; abstract and figure 1.
Matias et al. (Patent No US 9,743,060) – viewing spherical video segments in a virtual world; abstract and figure 5.
Doronichev et al. (Patent No US 9,911,238) – virtual reality video expeditions; abstract and figure 1.
Jonczyk et al. (Pub No US 2016/0300392) – improved virtual reality tours through a user's viewport; paragraph [0191] figure 10A.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423